833 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. WRIGHT and Wanda J. Wright, Plaintiffs-Appellants,v.Judge Olga PEERS;  George Wilson, Secretary of Corrections;and Kentucky Corrections Cabinet, Defendants-Appellees.
No. 87-5395.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1987.

Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.


1
iORDER


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiffs filed this civil rights action for monetary damages and other relief under 42 U.S.C. Sec. 1985(3).  Defendants, a state court judge, the Kentucky Corrections Cabinet and its Secretary, are said to have conspired to violate several of plaintiffs' constitutional rights.  The district court dismissed the action as frivolous under 28 U.S.C. Sec. 1915(d).  This appeal followed.  On appeal, the parties have briefed the issues, plaintiffs proceeding pro se.


4
Upon consideration, we affirm for the reasons set forth in the district court's memorandum opinion entered March 10, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.